

116 HR 926 IH: HUD Manufactured Housing Modernization Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 926IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mrs. Torres of California introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of Housing and Urban Development to consider the appropriate inclusion of residential manufactured homes in certain programs, and for other purposes. 
1.Short titleThis Act may be cited as the HUD Manufactured Housing Modernization Act of 2019. 2.FindingsCongress finds the following: 
(1)Manufactured housing is the largest source of unsubsidized affordable housing in the country. (2)Nearly 18,000,000 Americans live in manufactured housing, which opens the door to homeownership for families who, in many housing markets, cannot afford to buy a site-built home. 
(3)A manufactured home qualified under the Energy Star program established by section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) can save homeowners an average of 24 to 29 percent on total heating and cooling costs, compared to a typical manufactured home. (4)Over 40 percent of manufactured homes are found in land lease communities or parks, but new ownership structures, such as resident-owned cooperatives or communities owned by nonprofits or public housing authorities, can provide homeowners greater land tenure security and stability that enhances the value of their homes. 
(5)These advances position manufactured homes to appreciate in value and open the door to homeownership for millions of families, and have proven to be an effective long-term affordable housing preservation strategy for communities across the United States. 3.Issuance of guidelines relating to residential manufactured homes (a)In generalAny new rule or regulation, or any revision of a rule or regulation, issued by the Secretary of Housing and Urban Development shall include, as appropriate, guidelines that assess the impact of the rule or regulation on owners of residential manufactured homes and the production and sale of residential manufactured homes. 
(b)Consolidated PlanThe Secretary shall issue guidelines for jurisdictions relating to the appropriate inclusion of residential manufactured homes in a Consolidated Plan of the jurisdiction. 4.DefinitionsIn this Act: 
(1)Residential manufactured homeThe term residential manufactured home means a manufactured home (as defined in section 603(6) of the Housing and Community Development Act of 1974 (42 U.S.C. 5402(6))) which is used as a residence. (2)Consolidated PlanThe term Consolidated Plan means a comprehensive housing affordability strategy and community development plan required under part 91 of title 24, Code of Federal Regulations. 
